Simpson, J.
(concurring)—I concur in the result.
The legal issues present here were decided in Washington Local Lodge No. 104 etc. v. International Brotherhood of Boilermakers etc., 28 Wn. (2d) 536, 183 P. (2d) 504. The decision in that case is binding upon me until such time as this court decides to abide by its decisions in the cases of Herman v. Plummer, 20 Wash. 363, 55 Pac. 315; Kelly v. Grand Circle Women of Woodcraft, 40 Wash. 691, 82 Pac. 1007; Local Lodge No. 104 etc. v. International Brotherhood of Boiler Makers etc., 158 Wash. 480, 291 Pac. 328; Cox v. United Brotherhood of Carpenters & Joiners of America, 190 Wash. 511, 69 P. (2d) 148, and Constantino v. Moreschi, 9 Wn. (2d) 638, 115 P. (2d) 955.
Steinert, J., did not participate.
May 4, 1949. Petitions for rehearing denied.